Citation Nr: 0924819	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-17 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened a 
claim for service connection for PTSD and denied the claim on 
the merits.  The Veteran testified before the Board in March 
2009.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an October 1999 RO decision.  The Veteran did not 
appeal that decision.  

2.  Evidence received since the last final decision in 
October 1999 relating to service connection for PTSD is new 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

The October 1999 RO decision that denied service connection 
for PTSD is final.  New and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1999 decision, the RO denied the Veteran's 
claim for service connection for PTSD.  The RO reopened the 
claim for service connection for PTSD in a July 2004 rating 
decision and denied it on the merits.  While the RO found 
that new and material evidence had been submitted to reopen 
the Veteran's claim for service connection for PTSD, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in October 1999, the RO denied service 
connection for the Veteran's PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the October 1999 rating decision became final because 
the Veteran did not file a timely appeal.  

The claim for service connection for PTSD may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed this application 
to reopen his claim in January 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service private medical records, and the 
Veteran's statements.  The RO denied the claim because there 
was no evidence of a diagnosis of PTSD.  

The Veteran applied to reopen his claim for service 
connection for PTSD in January 2004.  The Board finds that 
the evidence received since the last final decision is new 
and material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a March 2004 VA examination 
in which he was diagnosed with both PTSD as well as recurrent 
major depressive disorder.  The examiner noted that the 
Veteran met the full DSM-IV criteria for PTSD.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
PTSD.  The claim was previously denied because there was no 
evidence of a current diagnosis of PTSD.  The Veteran has 
submitted evidence showing that he currently meets the full 
DSM-IV criteria for PTSD.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
PTSD is reopened.  38 C.F.R. § 3.156(a).  This does not mean 
that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on 
a de novo basis, as addressed below.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  
REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD may be reopened, the second 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

In an April 2006 statement of the case, the RO found that the 
service department was unable to corroborate the Veteran's 
claimed stressor of witnessing a suicide by hanging during 
his period of incarceration because the Mannheim, Germany 
Confinement Facility records and the Veteran's unit records 
were not maintained by the service department.  The service 
department suggested that a morning report search be 
conducted for any casualties during the Veteran's 
incarceration at the Mannheim, Germany Confinement Facility.  
The Veteran has reported that during his period of 
incarceration in Mannheim, Germany Confinement Facility, a 
fellow prisoner committed suicide by hanging himself in 
December 1972 or January 1973.  The Board finds that the 
Veteran's stressor may be verified by conducting a morning 
report search for suicide casualties that occurred during the 
Veteran's period of incarceration at Mannheim, Germany 
Confinement Facility, for the period of December 1972 to 
February 1973.  

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with PTSD and contends that his PTSD is due to 
both sexual assault and non-combat stressors.  It remains 
unclear whether he has a confirmed PTSD diagnosis based on 
the criteria in DSM-IV and whether his PTSD is related to his 
period of active service.  In addition to claiming PTSD based 
on witnessing the suicide hanging of a fellow inmate, the 
Veteran has also alleged that he has PTSD due to a sexual 
assault.  He contends that during his confinement in 
Mannheim, Germany Confinement Facility, he was brutally 
beaten and raped by the prison guards every other day.  In 
order to make an accurate assessment of the Veteran's 
entitlement to service connection for his PTSD, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that determines whether the Veteran has 
a confirmed PTSD diagnosis that is based on a verified 
stressor from service.  The Board thus finds that an 
examination and opinion addressing the etiology of this 
disorder is necessary in order to fairly decide the merits of 
the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examine the morning 
reports for Mannheim, Germany 
Confinement Facility, for the period of 
December 1972 to February 1973 to 
determine whether the Veteran's alleged 
stressor of a hanging by suicide can be 
verified.  Refer to the RO's February 
2005 stressor verification request to 
the JSRRC regarding the details of that 
alleged stressor.

2.  Schedule the Veteran for a VA 
examination to determine whether a 
diagnosis of PTSD is appropriate, and if 
so, whether it is related to his period 
of active service.  The examiner should 
be informed what stressful events have 
been corroborated by the service 
department.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination 
report.  Specifically the examiner should 
provide the following information:

a)  Is a diagnosis of posttraumatic 
stress disorder pursuant to DSM-IV 
appropriate?

b)  If so, is the diagnosis of PTSD 
due to a corroborated stressor (if 
any stressors have been 
corroborated)?

c)  If the PTSD diagnosis is not due 
to a corroborated stressor, is it 
due to a personal assault?  In 
rendering the opinion, the examiner 
should determine whether any of the 
factors in 38 C.F.R. § 3.304 (f)(3) 
(2008) are present to support an 
allegation of PTSD due to personal 
assault.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


